EXHIBIT State of Delaware Office of the Secretary of State PAGE 1 I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREEY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF MERGER, WHICH MERGES: “EARTH SPORTS PRODUCTS, INC”, A WASHINGTON CORPORATION, WITH AND INTO “SAVAGE MOUNTAIN SPORTS CORPORATION”, A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, AS RECEIVED AND FILED IN THIS OFFICE THE TENTH DAY OF MAY, A.D. 2:01 O’CLOCK. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. /s/ Edward J. Freel Edward J. Freel, Secretary of State 3156522 8100M AUTHENTICATION: 0433000 001239304 DATE: 05-11-00 STATE OF DELAWARE SECRETARY OF STATE DIVISION OF CORPORATIONS FILED 09:01 AM 5/10/2000 001239304 - 3156522 ARTICLES AND CERTIFICATE OF MERGER OF EARTH SPORTS PRODUCTS, INC., A Washington corporation AND SAVAGE MOUNTAIN SPORTS CORPORATION, a Delaware corporation The undersigned officers of Earth Sports Products, Inc., a Washington corporation, as the disappearing corporation, and of Savage Mountain Sports Corporation, a Delaware corporation, as the surviving corporation, pursuant to an Agreement and Plan of Merger, do submit these Articles and Certificate of Merger pursuant to the provisions of Revised Code of Washington 23B.11 and Delaware Corporation Law Annotated Section 2.52. Article I.Constituent Corporations The name and place of organization and governing law of each constituent corporation is: A.Earth Sports Products, Inc., the Disappearing Corporation, is a corporation incorporated under and governed by the laws of the State of Washington. B.Savage Mountain Sports Corporation, the surviving corporation is a corporation incorporated under andgoverned by the laws of the State of Delaware.- Article II.Adoption and Approval of the Agreement and Plan of Merger The Agreement and Plan of Merger, a copy of which is attached heretoas Exhibit A and incorporated herein by this reference, has been approved, adopted, certified, executed and acknowledged by each of the constituent corporations in accordance with the provisions of Revised Code of Washington 23B.11 and Delaware Corporation Law Annotated Section 2.52. Without limiting the foregoing: A.The respective Boards of Directors of the Surviving Corporation and its Disappearing Corporation have adopted the Agreement and Plan of Merger. B.The Agreement and Plan of Merger was approved by the unanimous consentof the stockholders of Savage Mountain SportsCorporation Page 1 of 3 C.The Agreement andPlan of Merger was approved by the affirmative voteof more than two-thirdsof the shares entitled to vote on theAgreement and Plan of Merger by the owners of Earth Sports Products, Inc. pursuant to Revised Code of Washington 23B.11.030. Article III.Name and Certificate of Incorporation of the Surviving Corporation The name of the Surviving Corporation shall remain Savage Mountain Sports Corporation. The Certificate of Incorporation of the Surviving Corporation shall not be amended by this Article and Certificate of Merger or by the Agreement and Plan of Merger. ArticleIV.Authorized Capital Stock The authorized capital stock of the Disappearing Corporation consists of 100,000,000 shares of Common Stock, $.001 par value per share. The authorized capital stock of the Surviving Corporation consists of 100,000,000 shares of Common Stock, $.001 par value per share. Article V.Agreement and Plan of Merger The complete, executed Agreement and Plan of Merger is on file at the Surviving corporation's principal place of business, which is 6701 Center Drive West, Suite 700, Los Angeles, California 90045-1535. A copy of the Agreement and Plan of Merger shall be furnished, on request, and without costs, to any stockholder of a corporation which isparty to the merger. Article VI.Effective Dateof Merger The Merger of the Disappearing Corporation into the Surviving Corporation shall take effect upon the filing of this Articles and Certificate of Merger. Page 2 of 3 IN WITNESS WHEREOF, the undersigned have duly executed this Articles and Certificate of Merger as of the 3rd day of April, 2000. Savage Mountain Sports Corporation, aDelaware corporation By: /s/ James C. Katzaroff James C. Katzaroff, President /s/John Baumann John Baumann, Secretary Earth Sports Products, Inc., aWashington corporation By: /s/ James C. Katzaroff James C. Katzaroff, President /s/John Baumann John Baumann, Secretary Page 3 of 3
